Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims, 1-29, in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means”, claim 30, (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,9-10,13,15-17,23-24, 27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien et al (2018/0348340) hereinafter, Lien in view of Sanderovich et al (2018/0199377) hereinafter, Sanderovich.


In regards to claim 1, Lien teaches an electronic gesture recognition method comprising (abstract):
 performing gesture recognition [0026, 0031] and network data communications [0027] with an electronic device, the electronic device having both a radar capability and a wireless communications capability based [0027-0031] on millimeter wave signals [0027], the electronic device including at least one transmit antenna and at least one receive antenna (fig. 6 404-1 and 404-2), operable in one or more frequency ranges greater than 20 GHz, wherein the performing gesture recognition includes [0048]: 

 detecting a presence and motion of a reflective object by analyzing at least phase of millimeter wave signals received by the at least one receive antenna and resulting from reflection of signals transmitted by the transmit antenna and reflected by the reflective object [0059-0063, 0065]; and 
outputting a recognized gesture, and wherein the performing network data communications includes [0035, 0043]: 
receiving millimeter wave signals using the at least one receive antenna during a second portion of the time frame [0084 digital data]; and 
Lien fails to expressly teach demodulating and decoding the millimeter wave signals received during the second portion of the time frame to generate data bits.
However, Sanderovich teaches demodulating and decoding the millimeter wave signals received during the second portion of the time frame to generate data bits [0115].
It would have been obvious to one of ordinary skill in the art to modify the teachings of Lien to further include demodulating and decoding the millimeter wave 

In regards to claim 15, Lien teaches an apparatus comprising: a processor (fig. 3 (304)) and an electronic device having both a radar capability and a wireless communications (fig. 3 (104)) capability based on millimeter wave signals, the electronic device including at least one transmit antenna and at least one receive antenna, operable in one or more frequency ranges greater than 20 GHz; [0048] (fig. 3 (104)):
 wherein the processor is configured to perform gesture recognition with the electronic device by: simultaneously operating the at least one transmit antenna and the at least one receive antenna so as to provide the radar capability, including receiving millimeter wave signals using the at least one receive antenna during a first portion of a time frame; (fig. 6-2 (612-1 reflected pulse) (fig. 6-1 602-1 and 602-2) [0045, 0059-0063]
detecting a presence and motion of a reflective object by analyzing at least phase of millimeter wave signals received by the at least one receive antenna and resulting from reflection of signals transmitted by the transmit antenna and reflected by the reflective object; and [0059-0063, 0065];
 outputting a recognized gesture, and wherein the processor is further configured to perform network data communications with the electronic device by: [0035, 0043]:

Lien fails to expressly teach demodulating and decoding the millimeter wave signals received during the second portion of the time frame to generate data bits.
However, Sanderovich teaches demodulating and decoding the millimeter wave signals received during the second portion of the time frame to generate data bits [0115].
It would have been obvious to one of ordinary skill in the art to modify the teachings of Lien to further include demodulating and decoding the millimeter wave signals received during the second portion of the time frame to generate data bits as taught by Sanderovich to handle common communications encoding schemes.


In regards to claim 29, Lien teaches a non-transitory computer readable medium storing program code to be executed by a processor, the program code comprising instructions configured to cause the processor to (abstract): 
perform gesture recognition and network data communications with an electronic device, the electronic device having both a radar capability and a wireless communications capability based on millimeter wave signals, the electronic device including at least one transmit antenna and at least one receive antenna (fig. 3 (104)), 
simultaneous operation of the at least one transmit antenna and the at least one receive antenna so as to provide the radar capability, including receiving millimeter wave signals using the at least one receive antenna during a first portion of a time frame; (fig. 6-2 (612-1 reflected pulse) (fig. 6-1 602-1 and 602-2) [0045, 0059-0063]
detect a presence and motion of a reflective object by analyzing at least phase of millimeter wave signals received by the at least one receive antenna and resulting from reflection of signals transmitted by the transmit antenna and reflected by the reflective object; [0059-0063, 0065]; and 
output a recognized gesture, and wherein the performing network data communications includes: receive millimeter wave signals using the at least one receive antenna during a second portion of the time frame; [0035, 0043]: and 
Lien fails to expressly teach demodulate and decode the millimeter wave signals received during the second portion of the time frame to generate data bits.
However, Sanderovich teaches demodulate and decode the millimeter wave signals received during the second portion of the time frame to generate data bits.[0115].
It would have been obvious to one of ordinary skill in the art to modify the teachings of Lien to further include demodulating and decoding the millimeter wave 

In regards to claim 30, Lien teaches an apparatus comprising (abstract): 
a processor (fig. 3 (304)) and an electronic device having both a radar capability and a wireless communications capability based on millimeter wave signals (fig. 3 (104)), the electronic device including at least one transmit antenna and at least one receive antenna, operable in one or more frequency ranges greater than 20 GHz; [0048] (fig. 3 (104)):
the apparatus further comprising means for performing gesture recognition with the electronic device by (fig. 3 (102, 308)): simultaneously operating the at least one transmit antenna and the at least one receive antenna so as to provide the radar capability [0026, 0031], including receiving millimeter wave signals using the at least one receive antenna during a first portion of a time frame; (fig. 6-2 (612-1 reflected pulse) (fig. 6-1 602-1 and 602-2) [0045, 0059-0063]
detecting a presence and motion of a reflective object by analyzing at least phase of millimeter wave signals received by the at least one receive antenna and resulting from reflection of signals transmitted by the transmit antenna and reflected by the reflective object; [0059-0063, 0065];  and 

Lien fails to expressly teach demodulating and decoding the millimeter wave signals received during the second portion of the time frame to generate data bits.
However, Sanderovich teaches demodulating and decoding the millimeter wave signals received during the second portion of the time frame to generate data bits..[0115].
It would have been obvious to one of ordinary skill in the art to modify the teachings of Lien to further include demodulating and decoding the millimeter wave signals received during the second portion of the time frame to generate data bits as taught by Sanderovich to handle common communications encoding schemes.

In regards to claim 2, Lien in view of Sanderovich teaches the method of claim 1, wherein: the first portion of the time frame comprises a first plurality of non-contiguous time periods for receiving signals for gesture recognition (fig. 6-2 610-1) Lien, the second portion of the time frame comprises a second plurality of non-contiguous time periods for receiving signals for network data communications (fig. 15 1502) Sanderovich , and the first plurality of non-contiguous time periods is interspersed with the second plurality of non-contiguous time periods (fig. 15 (1504) Sanderovich.
4.	In regards to claim 3, Lien in view of Sanderovich teaches of claim 2, wherein millimeter wave signals received during at least one of the first plurality of non-continuous time periods comprises a burst of pulses [006] Lien and [0051] Sanderovich.
In regards to claim 9, Lien in view of Sanderovich teaches method of claim 1, wherein the antenna modules are compatible with one or both of IEEE 802.11ad and IEEE 802.11ay wi-fi protocols [0048] Sanderovich.
In regards to claim 10, Lien in view of Sanderovich teaches method of claim 1, wherein the at least one transmit antenna and at least one receive antenna each comprises a plurality of antenna elements [0046] Sanderovich.
In regards to claim 13, Lien in view of Sanderovich teaches method of claim 1, wherein one or both of the transmit antenna and the receive antenna are operable in a 60 GHz band [0048] Lien and [003] Sanderovich.
In regards to claim 16, Lien in view of Sanderovich teaches apparatus of claim 15, wherein: the first portion of the time frame comprises a first plurality of non-contiguous time periods for receiving signals for gesture recognition, the second portion of the time frame comprises a second plurality of non-contiguous time periods for receiving signals for network data communications, and the first plurality of non-contiguous time periods is interspersed with the second plurality of non-contiguous time periods. (fig. 6-2 610-1) Lien (fig. 15 (1504) Sanderovich.
In regards to claim 17, Lien in view of Sanderovich teaches apparatus of claim 16, wherein millimeter wave signals received during at least one of the first plurality of non-continuous time periods comprises a burst of pulses. [006] Lien and [0051] Sanderovich.
In regards to claim 23, Lien in view of Sanderovich teaches apparatus of claim 15, wherein the antenna modules are compatible with one or both of IEEE 802.11ad and IEEE 802.11ay wi-fi protocols. [0048] Sanderovich.
In regards to claim 24, Lien in view of Sanderovich teaches apparatus of claim 15, wherein the at least one transmit antenna and at least one receive antenna each comprises a plurality of antenna elements. [0046] Sanderovich.
In regards to claim 27, Lien in view of Sanderovich teaches apparatus of claim 15, wherein one or both of the transmit antenna and the receive antenna are operable in a 60 GHz band. [0048] Lien and [003] Sanderovich.

Claims 8, 11,14, 22, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien et al (2018/0348340) hereinafter, Lien in view of Sanderovich et al (2018/0199377) hereinafter, Sanderovich in view of Hayashi et al (2021/0088643) hereinafter, Hayashi. 

In regards to claim 8, Lien and Sanderovich fail to teach the method of claim 1, wherein the performing gesture recognition includes recognizing a double tap gesture.
However, Hayashi teaches wherein the performing gesture recognition includes recognizing a double tap gesture [0075].
It would have been obvious to one of ordinary skill in the art to modify the teachings of Lien and Sanderovich to further include wherein the performing gesture 
In regards to claim 11, Lien and Sanerovich in view of Hayashi teaches, see rational of claim 2, The method of claim 1, wherein the reflective object is one or more of a hand or other appendage of a user, or a hand held object (fig. 1 hand)[0075] Hayashi.
In regards to claim 14, Lien and Sanerovich in view of Hayashi teaches, see rational of claim 2, method of claim 1, further comprising executing a graphical user interface (GUI) operation, responsive to the recognized gesture (fig. 11-1, 906-1006) Hayashi.
In regards to claim 22, Lien and Sanerovich in view of Hayashi teaches, see rational of claim 2, apparatus of claim 15, wherein the performing gesture recognition includes recognizing a double tap gesture. [0075]. Hayashi.
In regards to claim 25, Lien and Sanerovich in view of Hayashi teaches, see rational of claim 2, apparatus of claim 15, wherein the reflective object is one or more of a hand or other appendage of a user, or a hand held object. (fig. 11-1, 906-1006) Hayashi.
In regards to claim 28, Lien and Sanerovich in view of Hayashi teaches, see rational of claim 2, apparatus of claim 15, further comprising executing a graphical user interface (GUI) operation, responsive to the recognized gesture. (fig. 11-1, 906-1006) Hayashi.
Claims 12 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien et al (2018/0348340) hereinafter, Lien in view of Sanderovich et al (2018/0199377) hereinafter, Sanderovich further in view of Kishigami (2015/0198697) hereinafter, Kishigami.

In regards to claim 12, Lien and Sanerovich fail to teach the method of claim 1, wherein the signals transmitted by the transmit antenna include two complementary Golay sequences used as two sequential radar pulses.
	However, Kishigami teaches wherein the signals transmitted by the transmit antenna include two complementary Golay sequences used as two sequential radar pulses.[0068 and 0069]. Kishigami
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Lien and Sanderovich to further include wherein the signals transmitted by the transmit antenna include two complementary Golay sequences used as two sequential radar pulses as taught by Kishigami in order to have a low side lob properties [0068]
In regards to claim 26, Lien and Sanerovich fail to teach the apparatus of claim 15, see rational of claim 12, wherein the signals transmitted by the transmit antenna include two complementary Golay sequences used as two sequential radar pulses. [0068 and 0069]. Kishigami
Allowable Subject Matter
Claims 4-7 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.